Citation Nr: 0832566	
Decision Date: 09/23/08    Archive Date: 09/30/08	

DOCKET NO.  06-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel







INTRODUCTION

The veteran had active service from December 1982 to June 
1992.  This included time in the Persian Gulf Theater of 
Operations during Operation Desert Shield/Storm from 
September 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Denver, Colorado, that denied entitlement to the benefit 
sought.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required.


REMAND

Psychiatric diagnoses of record include PTSD. 

A review of the record shows there has been no attempt to 
verify any of the veteran's claimed stressors by contacting 
the U.S. Army and Joint Services Records Research Center 
(JSRRC).  It does not appear that all the veteran's personnel 
records are in the claims file.  The available personnel 
records include a listing of his principal duty assignments 
from 1982 to December 1989.  However, he continued on active 
service after December 1989.  Other personnel records reveal 
that he served in Saudi Arabia as part of Operation Desert 
Shield/Storm from September 29, 1990, to April 15, 1991.  The 
personnel records shows that the organization to which the 
veteran was assigned in December 1989 was Company D, 57th 
Signal Battalion, at Fort Hood, Texas.  At the time of 
discharge from active service in April 1992, the veteran's 
orders reflected that he was still assigned to Company D of 
the 57th Signal Battalion at Fort Hood.  Statements from the 
veteran reflect that he was assigned to the 57th Signal 
Battalion in support of the 75th Field Artillery Brigade 
while serving in Saudi Arabia.  The veteran has submitted 
copies of envelopes indicating that his unit of assignment in 
October and November 1990 was the Headquarters and 
Headquarters Battery of the 75th Field Artillery Brigade, 
XVIII Airborne.

In review of the foregoing, the case is REMANDED for the 
following actions:

1.  VA should contact the veteran and 
request that he be more specific in 
recalling his claimed stressful 
experiences in the Persian Gulf in late 
2000 and early 2001.  He should be asked 
to be as specific as possible with regard 
to any details regarding any stressful 
experiences.  He should indicate the 
location and approximate time (within a 
two-month date range) of any particular 
stressful event or events in question, 
and his unit of assignment at the time 
the stressful event occurred.  He should 
be advised that this information is 
vitally necessary and he must be more 
specific than he has been, because 
without more detailed information, an 
adequate search for verifying information 
is difficult to conduct.  He is asked to 
provide any information in his possession 
that shows his assignment at any time 
during his tour in the Persian Gulf to 
either the 57th Signal Battalion or the 
75th Field Artillery Brigade. 

2.  Thereafter, regardless of the 
veteran's response, VA should prepare a 
written summary of the stressors claimed 
by the veteran as causing him to have 
PTSD.  This summary, and any associated 
documents must be sent to the U.S. Joint 
Services Records Research Center (JSRRC), 
Kingmen Building, Room 2Z08, 7701 
Telegraph Road, Alexandria, VA 22315-
3802, to request that an attempt be made 
to verify the veteran's claimed 
stressors.  The JSRRC should be asked to 
provide any information it might have as 
to the activities of the 57th Signal 
Battalion and the Headquarters and 
Headquarters Battery of the 75th Field 
Artillery Brigade in October and November 
2000.  If no records are available, a 
formal unavailability memorandum should 
be entered into the claims file, and the 
veteran should be so informed in writing.

3.  Thereafter, if credible supporting 
evidence of any claimed stressor is 
obtained, VA should schedule the veteran 
for a comprehensive psychiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include any 
diagnostic tests or studies such as 
psychological testing that are deemed 
necessary for an adequate assessment.  If 
the evaluation results in a diagnosis of 
PTSD, the examiner should specify 
(1) whether each alleged stressor found 
by the RO to be established for the 
evidence of record is sufficient to 
produce PTSD; (2) whether the criteria 
for the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found to be sufficient to produce PTSD.  
Any opinion expressed by the examiner 
should be accompanied by a complete 
rationale.

4.  Thereafter, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.  An appropriate period of time 
should be allowed for response.

The purpose of this REMAND is to insure a complete record for 
appellate review and to assist the veteran with development 
of evidence in connection with his claim.  The Board 
intimates no opinion, either legal or factual, as to any 
final outcome warranted.  The veteran is advised of the 
importance of providing more specific information with regard 
to his alleged stressful experiences in the Persian Gulf and 
he is also informed that any examination requested as a 
result of this REMAND is deemed necessary to evaluate his 
claim.  Any failure without good cause to report for VA 
examination or to provide more detailed information could 
result in a denial of the claim.  38 C.F.R. § 3.655 (2007).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



